OPINION — AG — IT IS A VIOLATION OF THE OKLAHOMA CODE OF ETHICS FOR THE OKLAHOMA HISTORICAL SOCIETY TO CONTRACT WITH AND PAY SUMS TO ANOTHER GOVERNMENTAL ENTITY OR BUSINESS WHEN THAT ENTITY OR BUSINESS EMPLOYS A MEMBER OF THE SOCIETY'S BOARD OF DIRECTORS UNLESS SAID CONTRACT IS MADE AFTER PUBLIC NOTICE AND COMPETITIVE BIDDING. (CONFLICT OF INTEREST) CITE: 53 O.S. 1971 6 [53-6], 74 O.S. 1971 1401 [74-1401], 74 O.S. 1971 1402 [74-1402], 74 O.S. 1403 [74-1403](C), 74 O.S. 1971 1405 [74-1405](A) (STATE OFFICERS AND EMPLOYEES) (JOHNNY J. AKINS)